            Case 1:20-cv-00020-RP Document 24 Filed 09/03/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DARRIHA WILLIAMS,                                       §
                                                        §
                 Plaintiff,                             §
                                                        §
v.                                                      §                    1:20-CV-20-RP
                                                        §
METROPOLITAN SECURITY SERVICES,                         §
INC. d/b/a WALDEN SECURITY,                             §
                                                        §
                 Defendant.                             §

                                                  ORDER

        Before the Court is the motion of Jack Nichols (“Movant”) to withdraw as counsel for

Plaintiff Darriha Williams (“Plaintiff”). (Dkt. 21). Movant, Defendant, and Plaintiff attended a

phone conference regarding the motion on September 2, 2020. (Dkt. 22).

        “An attorney may withdraw from representation only upon leave of the court and a showing

of good cause and reasonable notice to the client.” In re Wynn, 889 F.2d 644, 646 (5th Cir. 1989).

“The withdrawing attorney bears the burden of proving the existence of good cause for

withdrawal.” Rabin v. McClain, No. SA-10-CV-981-XR, 2011 WL 3793939, at *1 (W.D. Tex. Aug. 25,

2011). “‘[I]n assessing whether counsel has good cause to resign, federal courts look to multiple

factors,’ paramount among those factors ‘are considerations of undue delay in the proceedings,

prejudice to the client, and the interests of justice.’” Id. (quoting Dorsey v. Portfolio Equities, Inc., No.

3:04-CV-0472-B, 2008 WL 4414526, at *2 (N.D. Tex. Sept. 29, 2008)). “The record must generally

reflect an appropriate basis for granting leave; unsubstantiated claims are insufficient.” F.T.C. v.

Itellipay, Inc., 828 F. Supp. 33, 33 (S.D. Tex. 1993). The decision of whether to permit withdrawal lies

within the sound discretion of the court. Wynn, 889 F.2d at 646.
           Case 1:20-cv-00020-RP Document 24 Filed 09/03/20 Page 2 of 2




       In the Western District of Texas, there are three additional requirements for a motion to

withdraw: (1) the attorney seeking to withdraw from a case must file a motion specifying the reasons

for withdrawal and providing the name and office address of the successor attorney; (2) if the

successor attorney is not known, the motion must set forth the client’s name, address, and telephone

number; and (3) the motion must bear either the client’s signature or a detailed explanation as to

why the client’s signature could not be obtained after due diligence. W.D. Tex. Loc. R. AT-3.

       At the conference, all parties agreed to Movant’s request. Plaintiff advised the Court that she

would proceed with the case pro se and attempt to hire a new attorney. Plaintiff was advised that she

was responsible for litigating her case. In light of Movant’s motion to withdraw, his explanation

during the phone conference, and Plaintiff’s assent, the Court finds that good cause exists to permit

Movant to withdraw. Accordingly, Movant’s motion to withdraw, (Dkt. 21), is GRANTED.

       SIGNED on September 3, 2020.



                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
